[Cite as State v. Sparks, 2020-Ohio-4930.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

                                                   :
 STATE OF OHIO                                     :
                                                   :   Appellate Case No. 2019-CA-78
         Plaintiff-Appellee                        :
                                                   :   Trial Court Case No. 2019-CR-389
 v.                                                :
                                                   :   (Criminal Appeal from
 DAVID C. SPARKS                                   :    Common Pleas Court)
                                                   :
         Defendant-Appellant                       :


                                              ...........

                                             OPINION

                            Rendered on the 16th day of October, 2020.

                                              ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Greene County Prosecutor’s Office,
Appellate Division, 61 Greene Street, Suite 200, Xenia, Ohio 45385
      Attorney for Plaintiff-Appellee

JOHN A. FISCHER, Atty. Reg. No. 0068346, 70 Birch Alley, Suite 240, Dayton, Ohio
45440
      Attorney for Defendant-Appellant

                                             .............

FROELICH, J.
                                                                                        -2-




       {¶ 1} After a jury found David C. Sparks guilty of aggravated possession of drugs,

the trial court sentenced him to a 12-month prison term, with optional post-release control

for up to three years. Sparks appeals from that judgment, arguing that the jury verdict was

supported by insufficient evidence and was against the manifest weight of the evidence.

The judgment of the trial court will be affirmed.

                          Factual and Procedural Background

       {¶ 2} At about 4:45 a.m. on March 24, 2019, Officer Joe Walton of the Fairborn

Police Department responded with his patrol partner to a dispatch about “a suspicious

person * * * yelling and screaming” in the street in the vicinity of Top Dog Saloon. (Trial

Tr., p. 140.) Upon arriving at that location, Officer Walton noticed a man standing in the

bar’s parking lot who matched the description given in the dispatch. According to Officer

Walton, the man “kind of had a dazed look on his face” (id., p. 142), and “it was

immediately apparent that he was under the influence due to his lack of balance [and]

slurred speech.” (Id., p. 143.) Officer Walton stated that the man, whom he identified as

Sparks, was “aggressive” and directed “[v]ulgar language” toward the officers from the

time they first approached him. (Id.)

       {¶ 3} Officer Walton testified that Sparks first told him that he (Sparks) “was

walking home,” and that he lived in Fairborn Apartments, about a mile to a mile and a half

away. (Id., p. 143-144.) Subsequently, however, Sparks told the officers that he “was on

his way to the bus stop at Wright State, and he was going to ride his bike there.” (Id., p.

145.) Officer Walton said that Sparks continued to shout profanities at the officers

throughout the encounter, despite multiple warnings to stop doing so. Because the
                                                                                         -3-


officers were concerned about Sparks’s safety in his apparently intoxicated condition,

Officer Walton placed Sparks under arrest for disorderly conduct.

       {¶ 4} Officer Walton handcuffed Sparks, performed a pat down over the multiple

layers Sparks was wearing, placed Sparks in the police cruiser, and transported him to

the Fairborn City Jail. Once at the jail, Officer Walton performed a more thorough search

of Sparks’s person, during which he found “a glass tube * * * [with] white residue on the

inside of it” in Sparks’s outer right coat pocket. (Id., p. 150-151.) Based on his training

and experience, Officer Walton believed the glass tube to be a “meth pipe.” (Id.) Initial

field testing for the presence of methamphetamine yielded a positive result; later

laboratory testing confirmed that the pipe contained trace amounts of methamphetamine.

As a result, Sparks was indicted on a single count of aggravated possession of drugs in

violation of R.C. 2925.11(A), a fifth-degree felony, with a forfeiture specification.

       {¶ 5} Officer Walton was the only witness to appear at Sparks’s trial. He identified

a video-recording of his interaction with Sparks, which was played for the jury. In closing

argument, the State remarked on what it characterized as Sparks’s lack of reaction when

the pipe was discovered inside his coat pocket. The jury returned a verdict of guilty on the

aggravated possession of drugs offense, and the trial court subsequently sentenced

Sparks to a 12-month prison term, with post-release control for up to three years.

       {¶ 6} Sparks appeals from that judgment, setting forth two assignments of error:

       1) The Jury Verdict Was Based on Insufficient Evidence

       2) The Jury Verdict Was Against the Manifest Weight of the Evidence.

                    Assignment of Error #1 – Insufficient Evidence

       {¶ 7} Sparks’s first assignment of error contends that the jury verdict was based
                                                                                         -4-


on insufficient evidence. More specifically, he challenges the sufficiency of the evidence

to support a finding that he “knowingly” possessed the methamphetamine found in the

pocket of his coat.

       {¶ 8} A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense to sustain the verdict as a

matter of law. State v. Wilson, 2d Dist. Montgomery No. 22581, 2009-Ohio-525, ¶ 10,

citing State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). “The relevant

inquiry is whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus.

       {¶ 9} The statute that Sparks was convicted of violating provides that “[n]o person

shall knowingly obtain, possess, or use a controlled substance or a controlled substance

analog.” R.C. 2925.11(A). Methamphetamine is a controlled substance. See R.C.

2925.11(II). For purposes of drug offenses, “ ‘[p]ossess’ or ‘possession’ means having

control over a thing or substance, but may not be inferred solely from mere access to the

thing or substance through ownership or occupation of the premises upon which the thing

or substance is found.” R.C. 2925.01(K). “A person acts knowingly, regardless of purpose,

when the person is aware that the person’s conduct will probably cause a certain result

or will probably be of a certain nature. A person has knowledge of circumstances when

the person is aware that such circumstances probably exist.” R.C. 2901.22(B).

       {¶ 10} Officer Walton’s uncontroverted testimony established that a pipe with trace

amounts of methamphetamine was located inside the pocket of the coat that Sparks was
                                                                                          -5-


wearing at the time of his arrest. Sparks nonetheless argues that Officer Walton’s

testimony was insufficient to support a finding that Sparks was aware of the pipe’s

presence. We disagree.

       {¶ 11} Although Sparks attempts to analogize his case to State v. Moss, 8th Dist.

Cuyahoga No. 56889, unreported (May 10, 1990), that decision is inapposite. In Moss,

the defendant was convicted of possession of cocaine found on the windowsill of a motel

bathroom where the defendant just had taken a shower. The evidence showed that the

motel room was registered to a different man (Thomas) who was absent when the police

arrived, that Thomas had the only key to the room, and that Moss had brought no personal

items to the room other than the clothes he was wearing. Under those circumstances, the

appellate court found the evidence insufficient to prove that Moss knowingly possessed

the cocaine discovered in the motel room. That result is consistent with R.C. 2925.01(K),

which provides on its face that possession of a substance “may not be inferred solely

from mere access * * * through * * * occupation of the premises upon which the * * *

substance is found.”1

       {¶ 12} R.C. 2925.01 contains no such limitation on the inferences that may be

drawn when a controlled substance is present on the defendant’s person or in his or her

clothing. In comparable situations, other appellate courts have deemed the evidence

sufficient to support an inference that the defendant knowingly possessed drugs found in

his or her coat pocket. See, e.g., State v. Bennett, 8th Dist. Cuyahoga No. 57149, 1990



1Another decision on which Sparks heavily relies – State v. Flores-Lopez, 2017-Ohio-
690, 85 N.E.3d 534, ¶ 52 (2d Dist.) – also involved drugs found not on the defendant’s
person, but in his proximity (in that case, inside a suitcase in the backseat of a vehicle in
which the defendant was a passenger), and likewise is distinguishable on that basis.
                                                                                         -6-


WL 88725 (June 28, 1990); State v. Woods, 9th Dist. Summit No. 22267, 2005-Ohio-

2681.

        {¶ 13} In Bennett, the defendant denied knowledge of two plastic bags of cocaine

found by a parole officer in the pocket of the jacket the defendant was wearing; at trial,

another witness testified that he, not the defendant, had placed the bags there.

Nevertheless, the court of appeals determined “there was enough evidence for the jury

to reasonably infer knowledge on the part of defendant.” Bennett at *2. Similarly, in

Woods, the appellate court sustained the defendant’s conviction for possession of crack

cocaine found inside a coat hanging in the defendant’s bedroom closet, despite the trial

testimony of the defendant’s nephew that he, not the defendant, had placed the crack in

that coat. We likewise conclude that the presence of the meth pipe in Sparks’s coat pocket

was sufficient to support an inference that he knowingly possessed that pipe.

        {¶ 14} Our conclusion is not altered by Sparks’s challenge to the significance of

his alleged lack of reaction to the pipe’s discovery. Although Sparks maintains that Officer

Walton’s own testimony shows that Sparks was too intoxicated for his alleged lack of

reaction to be interpreted as indicative of prior knowledge, the jurors were free to draw

their own conclusions regarding the significance of the video, if any. As the above-cited

cases underscore, the mere presence of the pipe in Sparks’s pocket was sufficient to

support an inference that he was aware it was there, irrespective of his response (or lack

thereof) to Officer Walton’s discovery of the pipe. We are not persuaded by Sparks’s

additional argument that the evidence of knowledge was insufficient because Officer

Walton failed to discover the pipe during his initial pat down of Sparks, meaning that

Sparks, too, could have been oblivious to the pipe’s presence in the pocket of his heavy
                                                                                        -7-


coat.

        {¶ 15} Sparks also faults Officer Walton for not inquiring about the pipe and

possible explanations for its presence, but that argument is no more availing. While

Officer Walton admitted on cross-examination that he did not ask Sparks whether the coat

was his, whether others may have had access to the coat, or whether the pipe was his,

even a denial or an alternative explanation from Sparks would not have rendered the

evidence insufficient. See Bennett; Woods.. Officer Walton’s testimony that a pipe

containing traces of methamphetamine was found inside the pocket of the coat Sparks

was wearing was sufficient to permit a rational trier of fact to find that the essential

elements of the offense of aggravated possession of drugs had been proven beyond a

reasonable doubt.

        {¶ 16} Sparks’s first assignment of error is overruled.

              Assignment of Error #2 – Manifest Weight of the Evidence

        {¶ 17} Sparks’s second assignment of error contends that the jury’s guilty verdict

was against the manifest weight of the evidence. His arguments largely echo those

offered in support of his challenge to the sufficiency of the evidence.

        {¶ 18} In contrast to an insufficient evidence challenge, “a weight of the evidence

argument challenges the believability of the evidence and asks which of the competing

inferences suggested by the evidence is more believable or persuasive.” Wilson, 2d Dist.

Montgomery No. 22581, 2009-Ohio-525, at ¶ 12; see Eastley v. Volkman, 132 Ohio St.3d

328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 19. When evaluating whether a conviction is

against the manifest weight of the evidence, the appellate court must review the entire

record, weigh the evidence and all reasonable inferences, consider witness credibility,
                                                                                           -8-


and determine whether, in resolving conflicts in the evidence, the trier of fact “clearly lost

its way and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered.” Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541,

citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 19} Because the trier of fact sees and hears the witnesses at trial, we must defer

to the factfinder’s decisions whether, and to what extent, to credit the testimony of

particular witnesses. State v. White, 2018-Ohio-3076, 118 N.E.3d 410, ¶ 38 (2d Dist.),

citing State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL 476684 (Aug. 22,

1997). The fact that the evidence is subject to different interpretations does not render

the conviction against the manifest weight of the evidence. Wilson at ¶ 14. A judgment of

conviction should be reversed as being against the manifest weight of the evidence only

in exceptional circumstances. Martin at 175.

       {¶ 20} Sparks did not testify and also offered no other witnesses or evidence at

trial, instead basing his defense on his attorney’s argument that the State had failed to

prove beyond a reasonable doubt that Sparks knowingly possessed methamphetamine.

Having determined that the evidence was sufficient to sustain Sparks’s conviction, we

also determine that the guilty verdict was not against the manifest weight of the evidence.

We must defer to the jury’s apparent assessment of Officer Walton’s testimony as

credible, as well as its assessment of the significance of the video-recording of Sparks’s

arrest. The State’s evidence sufficed to support an inference that Sparks was aware of

the pipe in his coat pocket, and no contrary evidence was presented to the jury. The

record reveals no basis for concluding that the jury lost its way in finding that Sparks

knowingly possessed methamphetamine.
                                                                                        -9-


      {¶ 21} Sparks’s second assignment of error is overruled.

                                      Conclusion

      {¶ 22} For the foregoing reasons, the judgment of the trial court will be affirmed.



                                    .............



HALL, J. and WELBAUM, J., concur.


Copies sent to:

Marcy A. Vonderwell
John A. Fischer
Hon. Stephen Wolaver